Quillian, Judge.
This appeal was taken from the defendant’s conviction for theft of a motor vehicle. See Criminal Code of Georgia, § 26-1813 (Code Ann. § 26-1813; Ga. L. 1968, pp. 1249, 1295; 1969, pp. 857, 861).
The defendant’s contention that the evidence was insufficient to sustain the verdict is without merit. From a careful review of the transcript, we find that the evidence, although conflicting, amply supported the finding of guilt.

Judgment affirmed.


Panned, P. J., and Clark, J., concur.